                         Case 1:21-cv-00047-JRH-BKE Document 17 Filed 05/10/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  RUSSELL GAITHER,

                                           Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                       CV 121-047
                                           V.                                    CASE NUMBER:
                  NATHAN DEAL, Commissioner; MR. PHILBIN, Warden;
                  MRS. HARVEY, Deputy Warden; MR. PASCAL, Deputy
                  Warden; and ROBBIE MILLER,

                                            Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated May 10, 2021, the Report and Recommendation of the

                    Magistrate Judge is adopted as the opinion of the Court. Accordingly, Plaintiff's complaint is

                    dismissed without prejudice, Plaintiff's motions to proceed in forma pauperis are denied, and this

                    civil action stands closed.




           May 10, 2021                                                        John E. Triplett, Acting Clerk
           Date                                                                Clerk
                                                                               Cler
                                                                                 ek



                                                                               (By)
                                                                               (Byy)) Deputy Clerk
                                                                               (B            Cle
                                                                                             Cl errk
GAS Rev 10/2020
